 

Case 1:21-cr-00089-EGS Document 3 Filed 02/05/21 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : CRIMINAL NO.:
v. . UNDER SEAL
LEWIS EASTON CANTWELL,
Defendant.

MOTION TO SEAL CRIMINAL INDICTMENT,
ARREST WARRANT, AND SUPPORTING PAPERWORK

The United States of America, by its attorney, the United States Attorney for the District
of Columbia, hereby moves the Court pursuant to Fed. R. Crim. P. 6(e)(4), to place under seal until
further order of the Court the Criminal Indictment (the “Indictment”), and the Arrest Warrants in
the above-captioned case, as well as the Government’s Motion to Seal and this Court’s Order
sealing the aforesaid documents. In support of its motion, the government states as follows:

1. A charging document may be sealed pursuant to Rule 6(e)(4) for any legitimate
prosecutorial! reason, including, as recognized by the Rule itself, to take the defendant into custody
and bring him or her before the court. See United States v. Michael, 180 F.2d 55, 57 (3d Cir.

1949); see also United States v. Sharpe, 995 F.2d 49 (Sth Cir. 1993); United States v. Southland

 

Corp., 760 F.2d 1366, 1379-80 (2d Cir. 1985); United States v. Lyles, 593 F.2d 182 (2d Cir. 1979).

2. Upon information and belief, defendant Lewis Easton Cantwell lives in North
Carolina. He has been charged with various crimes related to the insurrection that occurred at the
U.S. Capitol on January 6, 2021, when supporters of former President Trump stormed the U.S.
Capitol in an effort to prevent the certification of then President-elect Biden as the winner of the

2020 Presidential election. The defendant participated in the disruption of the election certification,
Case 1:21-cr-00089-EGS Document 3 Filed 02/05/21 Page 2 of 3

and he recorded a number of videos of the violent activities of the insurrectionists and his presence
at the U.S. Capitol during those events. In light of these charges, the government is requesting that
a bench warrant be issued for the defendant’s arrest. The public disclosure of the Indictment and
related materials at this time could jeopardize future plans to arrest Cantwell because she might
flee the North Carolina area to avoid arrest. He might also seek to destroy any evidence of
recordings he made at the U.S. Capitol. Concern for the need to apprehend the defendant and to
prevent the destruction of potential evidence constitute legitimate prosecutorial reasons, and thus
appropriate bases, for an Order sealing the Indictment, the Arrest Warrant, any Order to Seal, and
any relevant docket entries.

3. Accordingly, the United States submits that under Washington Post v. Robinson,
935 F.2d 282, 289 n.10 (D.C. Cir. 1991), these facts present an extraordinary situation and a
compelling governmental interest which justify the sealing of the Indictment, the Arrest Warrant,
this Motion, any Order to Seal, and any relevant docket entries.

4, In addition, we request that the sealing Order permit disclosure of the Indictment,
the Arrest Warrant, this Motion, any Order to Seal, and any relevant docket entries to appropriate
law enforcement and other personnel, both in the United States and internationally, to the extent
that such disclosure is in furtherance of efforts to capture or detain the defendant.

5. Because it is possible that the defendant will be arrested and first presented in
another judicial district, it is requested that the Court’s order permit unsealing of the Indictment,
the Arrest Warrant, this Motion, any Order to Seal, and any relevant docket entries by any United

States District Court Judge or any United States Magistrate Judge, in any district, upon oral motion

of the United States.
Case 1:21-cr-00089-EGS Document 3 Filed 02/05/21 Page 3 of 3

CONCLUSION
WHEREFORE, for all the foregoing reasons, the United States of America respectfully
requests that the Court issue an Order sealing the Indictment, the Arrest Warrant, this Motion, any
relevant docket entries, and the Court’s sealing Order, until further order of this Court or another
Court. A proposed Order is submitted herewith.
Respectfully submitted,

- MICHAEL R. SHERWIN
Acting United States Attorney
New York Bar No. 4444188

By:  {s/ Fuederich Yette
Frederick Yette, D.C. Bar 385391
555 4" Street, N.W.
Washington, D.C. 20530
(202) 252-7733
Frederick. Yette@usdoj.gov
